IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00125-CR
                                 No. 10-13-00126-CR

                        EX PARTE JEREMY R. MINNITT



                         From the 19th District Court
                          McLennan County, Texas
                 Trial Court Nos. 2013-356-C1 and 2013-357-C1


                           MEMORANDUM OPINION


       In appellate cause numbers 10-13-00125-CR and 10-13-00126-CR, appellant,

Jeremy R. Minnitt, filed pro se notices of appeal indicating that he wished to appeal

from the trial court’s purported denial of his applications for “writ of habeas corpus

seeking bail reduction.” In both cases, we have received the Clerk’s Record, which

contains appellant’s pro se habeas-corpus applications, his pro se notices of appeal, and

a letter sent from this Court regarding appellant’s filing of his pro se notices of appeal.

The Clerk’s Record does not contain a copy of the trial court’s purported denial of

appellant’s habeas-corpus applications.
       Because the record does not contain an appealable order or a certification of

appellant’s right of appeal in either case, we notified appellant that these cases were

subject to dismissal for want of jurisdiction. We also informed appellant that these

cases would be dismissed unless, within twenty-one days from September 4, 2013, he

filed a response showing grounds for continuing these appeals. Since the filing of his

pro se notices of appeal, appellant has had no contact with this Court.

       Our review of the limited record reveals that appellant has completely failed in

his duty to prosecute these appeals, to contact the Court, and to take any further action

towards prosecuting these appeals. Accordingly, we conclude that appellant does not

desire to prosecute these appeals.     As such, we dismiss these appeals, under our

inherent authority, for want of prosecution. See TEX. R. APP. P. 44.3; Ealy v. State, 222
S.W.3d 744, 745 (Tex. App.—Waco 2007, no pet.) (citing Peralta v. State, 82 S.W.3d 724,

725-26 (Tex. App.—Waco 2002, no pet.)); see also Evans v. State, No. 10-09-00251-CR, 2010

Tex. App. LEXIS 546, at *3 (Tex. App.—Waco Jan. 27, 2010, no pet.) (mem. op., not

designated for publication).




                                                AL SCOGGINS
                                                Justice




Ex parte Minnitt                                                                   Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals Dismissed
Opinion delivered and filed November 21, 2013
Do not publish
[CR25]




Ex parte Minnitt                                Page 3